DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 6/11/2021. Claims 1, 5, and 9 have been amended. Claims 2, 4, 6, 8, 10, and 12 have been cancelled. Claims 1, 3, 5, 7, 9, and 11 are pending.
	The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 101 rejections and the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Li et al. (20150222295) discloses second-level encoding on first-level encoded code word after positions of the check bits are adjusted, in which sorting value refers to a value of S when the check bit is related to first S information bits of the 

Hadi et al. (NPL: “On Enhancing the Minimum Hamming Distance of Polar Codes”) discloses Hamming weights of rows take weights 20 … 2n. The sum of the weight frequencies inside the generator matrix GN- equals to the block length (7), and see line 29: “A(1) = 1,A(2) = 3,A(4) = 3”, where A(4) is greater than A(1), and A(1) and A(2) are different.

However, with respect to independent claim 1, and similarly independent claims 5 and 9, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “performing, by the computing device, parity check polar (PC-polar) coding on the to-be-coded information bits based on first constructor parameters, to obtain a coded bit sequence, wherein the first constructor parameters comprise a check equation, the check equation comprises a first element representing a check-required information bit position and a second element representing a check bit position, wherein the first element corresponds to a first vector 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1, 3, 5, 7, 9, and 11 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111